Title: Memorial from George Hammond, 8 May 1793
From: Hammond, George
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, has the honor of informing the Secretary of State that he has received intelligence from his Majesty’s Consul at Charleston South Carolina, that two privateers have been fitted out from that port under French Commissions. They carry six small guns and are navigated by forty or fifty men, who are for the most part citizens of the United States. One of these privateers left the harbour of Charleston on the 18th. ulto., and the other was on the 22nd. ready to depart.
The Undersigned does not deem it necessary to enter into any reasoning upon these facts, as he conceives them to be breaches of that neutrality which the United States profess to observe, and direct contraventions of the proclamation which the President issued upon the 22nd. of last month. Under this impression he doubts not that the executive government of the United States will pursue such measures as to its wisdom may appear the best calculated for repressing such practices in future, and for restoring to their rightful owners any captures which these particular privateers may attempt to bring into any of the ports of the United States.
Philadelphia
     8th. May 1793. 

Geo. Hammond

